DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments with respect to 35 U.S.C. 112(b) rejection of claims 4, 11 and 18 have been considered and found persuasive, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-20 have been considered and found persuasive due to amendments of claims 1, 8 and 15, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Korjani (US 10,706,856) teaches a speaker identification/verification system comprises at least one feature extractor for extracting a plurality of audio features from speaker voice data, a plurality of speaker-specific subsystems, and a decision module. Each of the speaker-specific subsystem comprises: a neural network configured to generate an estimate of the plurality of extracted audio features based on the plurality of extracted audio features, and an error module. Each of the plurality of neural networks is associated with one of a plurality of speakers, and the one speaker associated with each of the plurality of neural networks is different for all neural networks. The error module is configured to estimate an error based on the plurality of extracted audio features and the estimate of the plurality of extracted audio features ([Abstract]).
Mukhtar et al. (US 2006/0235692) teaches a talker's speech rate can also be estimated at the encoder and transmitted for the decoder to use for synthesis (note: most TTS engines allow rate control by the user). Rate estimation can be accomplished in a number of ways. For example, phoneme per word is one indicator of the rate and can be estimated using the information from the Automatic Phonetic Segmentation module 26 in the encoder. Note that the transmitting rate information does not have much impact on overall coder rate as it only needs 4 bits (per word) and is not updated for every phoneme ([0025]).
Craner (US 2004/0013252) teaches providing the sound spatialization equipment at the voice capture device 14 (but not at the voice projecting device 23) results in encoding of spatial information, and should not limit the resulting audio from being used by a listener who does not have equipment to decode this spatial relationship. The voices of the distinct talkers may be spatially separated by distinguishing tonal or timbre characteristics of the voice of each talker (or other such speaker identification technology). The different talker voices can then be artificially spatialized for enhanced separation and sound field representation at the voice capture device 14. The spatial separation of the talker voices on the receiving side can enhance the distinction between the speakers, and with other visual and auditory queues, can assist the listener in distinguishing between various talkers ([0045-0050]).
Lopresti et al. (US 5,793,903) teaches an audible marker can be provided to a computer audio recognition system which receives, digitizes and reproduces the analog information and which will ([Fig. 4]).
The difference between the prior art and the claimed invention is that the above cited prior art do not explicitly teach one or more encoders for generating one or more encodings of a speech input comprising rhythm information, pitch information, timbre information, and content information, wherein the rhythm information characterizes a speed a speaker utters a syllable, wherein the pitch information reflects an identity information of the speaker, and wherein the timbre information perceives a voice characteristics of the speaker.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Korjani, Mukhtar, Craner and Lopresti to include one or more encoders for generating one or more encodings of a speech input comprising rhythm information, pitch information, timbre information, and content information, wherein the rhythm information characterizes a speed a speaker utters a syllable, wherein the pitch information reflects an identity information of the speaker, and wherein the timbre information perceives a voice characteristics of the speaker. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656